DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Tyler J. Hardman on February 03rd, 2021.
The application has been amended as follows (amending claims 1 and 9, and cancelling claims 8 and 10): 
Claim 1. (Examiner’s Amendment) A method of fabricating an image sensor, the method comprising:
forming a shallow trench in a semiconductor substrate;
forming a mask pattern covering inner sidewalls and a portion of a bottom surface of the shallow trench, the mask pattern defining a location of a deep trench;
forming the deep trench in the semiconductor substrate; 
performing a first plasma doping process to form a first impurity region in a portion of the semiconductor substrate adjacent to inner sidewalls and a bottom surface of the deep trench, the first impurity region being doped with first impurities of a first conductivity type; and
,
wherein the forming the deep trench comprises using the mask pattern as an etching mask.
Claim 8. (canceled)
Claim 9. (Examiner’s Amendment) A method of fabricating an image sensor, the method comprising:
forming a deep trench in a semiconductor substrate;
forming a first impurity region in a portion of the semiconductor substrate adjacent to inner sidewalls and a bottom surface of the deep trench, the first impurity region being doped with first impurities of a first conductivity type; 
performing an annealing process to diffuse the first impurities from the first impurity region into the semiconductor substrate to form a photoelectric conversion part; and
forming an electron suppression region in the portion of the semiconductor substrate adjacent to the inner sidewalls and the bottom surface of the deep trench, the electron suppression region being doped with second impurities of a second conductivity type opposite to the first conductivity type.
Claim 10. (canceled)
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
Claims 1-7, 9, and 11-20 are allowed.
Claim 1 has been amended to include the features of former allowable claim 8. The reasons for allowance of former claim 8 were indicated in the previous Office Action.
Claim 9 has been amended to include the features of former allowable claim 10. The reasons for allowance of former claim 10 were indicated in the previous Office Action.
Claims 2-7 and 11-14 are dependent from the allowable claims, thus they are allowable.
Claims 15-20 were indicated allowable in the previous Office Action. The reasons for allowance of claims 15-20 were also indicated in the previous Office Action.
The claim amendments, accordingly to the Examiner’s Amendment stated above, have placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828